Citation Nr: 0008559	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-35 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1991.

This case arises before the Board of Veterans' Appeals 
(Board) from a rating decision of September 1994 rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A hearing was held at the RO in December 1995.  This case was 
previoslu remanded by the Board in November 1997.


FINDING OF FACT

Traumatic arthritis of the right elbow is of service origin. 


CONCLUSION OF LAW

Traumatic arthritis of the right elbow was incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
service connection for a right elbow disability is warranted.  
As noted above, a hearing was held at the RO in December 
1995.  At this hearing, the veteran's claim for service 
connection for a bilateral elbow condition was amended, 
becoming a claim for service connection for a right elbow 
condition.  During his hearing, the veteran asserted that he 
injured his right elbow during active duty.  He added that he 
currently experienced pain and limitation of motion of the 
right elbow, and that his military duties aggravated his 
right elbow condition.  

Initially, the Board has found that the veteran's claim for 
service connection for a right elbow disorder is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible, that is meritorious on its own and 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Once it has been determined that a claim is well 
grounded, VA has the statutory duty to assist the appellant 
in the development of evidence pertinent to that claim.  The 
Board is satisfied that all relevant evidence is of record, 
and the statutory duty to assist the veteran in the 
development of evidence pertinent to his claim has been met.

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in the line of duty...."  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

Service connection may also be granted for arthritis, if it 
is manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304 (1999).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service entrance examination report has not been 
furnished by the appropriate service department.  The service 
medical records show that he complained of right arm pain in 
February 1970.  The veteran said it was the result of a 
sprain.  A clinical record consultation sheet, dated in 
February 1970, shows that he complained of pain and weakness 
in the "left" shoulder and arm.  In February 1970 x-rays of 
the "right elbow" for "nerve entrapment syndrome" were 
taken.  The x-rays were negative.  He was seen in September 
1970 in conjunction with a separation examination.  At that 
time he gave a history of a fracture of the right arm x4, 
prior to service.  An examination showed full range of 
motion.

The veteran was treated in February 1979 for complaints of 
right elbow pain, which had been present for 2 months.  An 
accompanying x-ray report showed no abnormalities of the 
right elbow.  At the time of a medical evaluation board and 
retirement examinations conducted in June 1990 and July 1991, 
respectively, the veteran gave a history of having or having 
had a painful or "trick" shoulder or elbow.  It was also 
indicated, in July 1991, that the history was in relationship 
to the right wrist, elbow, and arm, with an old fracture.  
The retirement examination showed bursitis involving the 
upper extremities.

VA general medical and orthopedic examinations were conducted 
in March 1992.  A review of the examination reports show that 
the veteran made no complaints as to his right elbow and a 
diagnosis concerning the right elbow was not provided.  

The veteran was treated at a VA facility in May 1992 for 
right elbow pain.  He stated the pain was chronic and but was 
worse on lifting.  He denied any recent injury.  The 
diagnosis was epicondylitis.  An x-ray report dated in May 
1992 shows the presence of a small spur ventral aspect of the 
olecranon process.  Treatment received in July 1992 shows 
that the veteran again complained of lateral epicondyle pain; 
he was shown to have full range of motion of the elbow.  

A December 1992 treatment record shows that the veteran 
complained of right elbow pain and that he had been 
administered a Cortisone shot earlier in the year; lateral 
epicondylitis of the right elbow was diagnosed.  Right elbow 
lateral epicondylitis was also diagnosed in January 1993.  A 
May 1993 treatment record shows complaints of right lateral 
elbow pain.  The veteran denied significant trauma but noted 
the he recalled sustaining minor blows to the elbow.  An 
elbow splint was provided the veteran.  An X-ray of the right 
elbow, dated in May 1993, was negative.  In November 1993 he 
was seen for swelling of the right elbow for the prior two 
months. He denied injuries.  X-rays showed a spur of the 
olecranon process and minimal effusion of the olecranon 
bursa.  Degenerative joint disease of the right elbow and 
bursitis were diagnosed.

In the course of his December 1995 hearing, the veteran 
testified that he incurred a traumatic injury to his right 
elbow during active duty and that he was treated for right 
elbow problems following the injury.  He said a physician 
informed him that he had arthritis in his elbow at that time.  
He added that he had problems straightening his right arm and 
that he experienced intermittent pain.  The veteran further 
indicated that he felt that his military duties aggravated 
his right elbow condition, especially physical training.  He 
also noted that he originally injured his right elbow in 1976 
but that the pain did not begin until the early 1980's.  

The veteran continued to be treated at a VA facility for 
various disorders.  A VA orthopedic examination was conducted 
in January 1998.  At that time the veteran gave a history of 
right elbow injury in 1974 and that his elbow was treated 
conservatively with medications and splinting.  The examiner 
noted that upon review of the veteran's claims folder, right 
elbow treatment was demonstrated during the veteran's period 
of active service.  In the course of the examination the 
veteran complained of right elbow pain, swelling, and 
decreased range of motion.  

Examination revealed 1+ effusion of the right elbow, with 
range of motion from 10 degrees to 140 degrees.  Full 
pronation and supination was demonstrated.  Neurovascular 
status was reported to be intact to the right upper 
extremity.  The diagnosis was post-traumatic arthritis of the 
right elbow.  

Further testing showed the elbow joint to be stressed with 
repetitive lifting.  Increased complaints of pain over the 
lateral aspect of the right elbow was indicated as compared 
to the left elbow.  X-rays showed a diagnosis of mild to 
moderate osteoarthritis degenerative changes of the right 
elbow.  The physician opined that the veteran's post-
traumatic osteoarthritis would cause him difficulty with 
repetitive heavy lifting. 

To summarize, the veteran's statements and testimony 
describing his right elbow symptoms and the inservice 
injuries are considered to be competent evidence. However, a 
diagnosis and an analysis of the etiology regarding such 
complaints require competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The first aspect of the veteran's claim to be discussed is 
whether the veteran had a right elbow disability prior to his 
March 1965 service enlistment.  In this regard, the record 
indicated that the veteran sustained a fracture of the right 
arm prior to service.  However, the entrance examination is 
unavailable.  

A Report of Medical Examination dated in June 1968 reveals 
neither clinical findings nor history of a prior right elbow 
disorder.  Additionally, x-rays taken in February 1970, 
showed no abnormality of the right elbow.  As such, the Board 
finds that the presumption of soundness on enlistment has not 
been rebutted.  

The next aspect of the veteran's claim to be determined is 
whether any current right elbow disorder is related to his 
military service.  In this regard, the service medical 
records show that the veteran was evaluated. Including the 
February 1970 x-rays, on three occasion for right elbow pain.  
Additionally, at the time of the separation examination right 
upper extremity complaints, including the right elbow.  

The first post service clinical evidence of a right elbow 
disorder was in May, 1992, approximately 8 months following 
his retirement when he reported chronic pain in the right 
elbow.  Also a x-ray report dated in May 1992 shows the 
presence of a small spur of the olecranon process.  Although 
the May 1993 x-rays were reportedly negative, the November 
1993 x-rays again showed spurring.  Furthermore, the January 
1998 examination confirmed post-traumatic arthritis of the 
right elbow.  

In view of the inservice findings and the veteran's 
testimony, the Board finds that the evidence is in equipoise 
as to whether the arthritis of the right elbow is related to 
service.  As such, this gives rise to the benefit of the 
doubt doctrine and the benefit of the doubt is in favor of 
the veteran.  38 U.S.C.A. § 5107.  Accordingly it is the 
Board's judgment that service connection for traumatic 
arthritis of the right elbow is warranted.


ORDER

Service connection for traumatic arthritis of the right elbow 
disorder is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


